NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           APR 28 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SCOTT THOMAS McALPIN,                            No. 14-15181

               Petitioner - Appellant,           D.C. No. 3:12-cv-06015-WHA

 v.
                                                 MEMORANDUM*
M.D. McDONALD,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                             Submitted April 22, 2015 **

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      California state prisoner Scott Thomas McAlpin appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s

decision that a § 2254 habeas petition is untimely, see Bills v. Clark, 628 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1092, 1096 (9th Cir. 2010), as well as its denial of the claims on the merits, see

Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011). We affirm.

      McAlpin does not challenge the district court’s determination that his

petition is time-barred. Upon review of the record, we agree with the district

court’s timeliness ruling. McAlpin is not entitled to sufficient statutory tolling

under § 2244(d)(2) to render his petition timely. The record also does not disclose

the existence of a mental impairment sufficient to warrant equitable tolling. See

Bills, 628 F.3d at 1099-1101.

      The district court also correctly concluded that, even if his petition were

timely, McAlpin is not entitled to relief. The state court’s rejection of McAlpin’s

claims regarding jury selection and jury instructions was not contrary to, nor an

unreasonable application of, clearly established federal law, nor an unreasonable

determination of the facts based on the evidence presented. See 28 U.S.C.

§ 2254(d); J.E.B. v. Alabama, 511 U.S. 127 (1994); Estelle v. McGuire, 502 U.S.
62, 72 (1991).

      AFFIRMED.




                                           2                                     14-15181